         Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 1 of 21                                 FILED
                                                                                               2021 Mar-19 PM 12:57
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION

KELLY COOPER POPE,             )
                               )
         Plaintiff             )
                               )
    vs.                        ) Case No. 4:19-cv-01777-HNJ
                               )
SOCIAL SECURITYADMINISTRATION, )
COMMISSIONER,                  )
                               )
         Defendant             )

                              MEMORANDUM OPINION

       Plaintiff Kelly Cooper Pope seeks judicial review pursuant to 42 U.S.C. § 405(g)

of an adverse, final decision of the Commissioner of the Social Security Administration

(“Commissioner”), regarding her claim for a period of disability and disability insurance

benefits.    The undersigned carefully considered the record, and for the reasons

expressed herein, AFFIRMS the Commissioner’s decision. 1

                         LAW AND STANDARD OF REVIEW

       To qualify for benefits, the claimant must be disabled as defined by the Social

Security Act and the Regulations promulgated thereunder. The Regulations define

“disabled” as the “inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result


1
 In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the
parties have voluntarily consented to have a United States Magistrate Judge conduct any and all
proceedings, including the entry of final judgment.
         Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 2 of 21




in death or which has lasted or can be expected to last for a continuous period of not

less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish an entitlement

to disability benefits, a claimant must provide evidence of a “physical or mental

impairment” which “results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques.” 42 U.S.C. § 423(d)(3).

       In determining whether a claimant suffers a disability, the Commissioner,

through an Administrative Law Judge (ALJ), works through a five-step sequential

evaluation process. See 20 C.F.R. § 404.1520(a)(4). The burden rests upon the

claimant at the first four steps of this five-step process; the Commissioner sustains the

burden at step five, if the evaluation proceeds that far. Washington v. Comm’r of Soc. Sec.,

906 F.3d 1353, 1359 (11th Cir. 2018).

       In the first step, the claimant cannot be currently engaged in substantial gainful

activity. 20 C.F.R. § 404.1520(b). Second, the claimant must prove the impairment is

“severe” in that it “significantly limits [the] physical or mental ability to do basic work

activities . . . .” Id. at § 404.1520(c).

       At step three, the evaluator must conclude the claimant is disabled if the

impairments meet or medically equal one of the impairments listed at 20 C.F.R. Part

404, Subpart P, App. 1, §§ 1.00-114.02.          Id. at § 404.1520(d).     If a claimant’s

impairment meets the applicable criteria at this step, that claimant’s impairment would
                                             2
        Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 3 of 21




prevent any person from performing substantial gainful activity. 20 C.F.R. §§

404.1520(a)(4)(iii), 404.1525. That is, a claimant who satisfies steps one and two

qualifies automatically for disability benefits if the claimant suffers a listed impairment.

See Williams v. Astrue, 416 F. App’x 861, 862 (11th Cir. 2011) (“If, at the third step, [the

claimant] proves that [an] impairment or combination of impairments meets or equals

a listed impairment, [the claimant] is automatically found disabled regardless of age,

education, or work experience.”) (citing 20 C.F.R. § 404.1520; Crayton v. Callahan, 120

F.3d 1217, 1219 (11th Cir. 1997)).

       If the claimant’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluation proceeds to the fourth step, where

the claimant demonstrates an incapacity to meet the physical and mental demands of

past relevant work.     20 C.F.R. § 404.1520(e).       At this step, the evaluator must

determine whether the claimant has the residual functional capacity (“RFC”) to perform

the requirements of past relevant work. See id. § 404.1520(a)(4)(iv). If the claimant’s

impairment or combination of impairments does not prevent performance of past

relevant work, the evaluator will determine the claimant is not disabled. See id.

       If the claimant succeeds at the preceding step, the fifth step shifts the burden to

the Commissioner to provide evidence, considering the claimant’s RFC, age, education

and past work experience, that the claimant is capable of performing other work. 20

C.F.R. § 404.1520(g). If the claimant can perform other work, the evaluator will not
                                             3
          Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 4 of 21




find the claimant disabled. See id. § 404.1520(a)(4)(v); see also 20 C.F.R. § 404.1520(g).

If the claimant cannot perform other work, the evaluator will find the claimant disabled.

20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g).

         The court reviews the ALJ’s “‘decision with deference to the factual findings and

close scrutiny of the legal conclusions.’” Parks ex rel. D.P. v. Comm’r, Social Sec. Admin.,

783 F.3d 847, 850 (11th Cir. 2015) (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th

Cir. 1991)). The court must determine whether substantial evidence supports the

Commissioner’s decision and whether the Commissioner applied the proper legal

standards.     Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

Although the court must “scrutinize the record as a whole . . . to determine if the

decision reached is reasonable . . . and supported by substantial evidence,” Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (citations omitted), the court “may not

decide the facts anew, reweigh the evidence, or substitute [its] judgment” for that of the

ALJ. Winschel, 631 F.3d at 1178 (citations and internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (citations

omitted). Nonetheless, substantial evidence exists even if the evidence preponderates

against the Commissioner’s decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005).


                                             4
         Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 5 of 21




                      FACTUAL AND PROCEDURAL HISTORY

        Ms. Pope, age 55 at the time of the ALJ hearing, protectively filed an application

for a period of disability and disability insurance benefits on October 11, 2016, alleging

disability as of February 1, 2013. (Tr. 25, 30, 137-38). The Commissioner denied her

claim, and Pope timely filed a request for hearing on December 28, 2016. (Tr. 62-76).

An Administrative Law Judge (“ALJ”) held a hearing on October 9, 2018. (Tr. 30-61).

The ALJ issued an opinion on December 4, 2018, denying Pope’s claim. (Tr. 16-26).

        Applying the five-step sequential process, the ALJ found at step one that Pope

did not engage in substantial gainful activity between February 1, 2013, her alleged onset

date, and March 31, 2015, her date last insured. (Tr. 21).2 At step two, the ALJ found

Pope had the severe impairments of major depressive disorder and anxiety. (Id.). At

step three, the ALJ found that Pope’s impairments, or combination of impairments, did

not meet or medically equal any impairment for presumptive disability listed in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 22).

        Next, the ALJ found that Pope exhibited the residual functional capacity

(“RFC”)

        to perform a full range of work at all exertional levels but with the
        following nonexertional limitations: [Pope] can understand, remember,
        and carry out simple instructions and tasks for two-hour blocks of time.


2
  Pope worked after her alleged onset date, but her work did not rise to the level of substantial gainful
activity. (Tr. 21).
                                                  5
        Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 6 of 21




       [Pope] can occasionally work around the public and can tolerate changes
       in the workplace that are infrequent and gradually introduced.

 (Tr. 23).

       At step four, the ALJ determined Pope did not retain the ability to perform her

past relevant work as a media director and chief operating officer. (Tr. 24-25). At

step five, the ALJ determined Pope could perform a significant number of other jobs

in the national economy considering her age, education, work experience, and RFC.

(Tr. 25). Accordingly, the ALJ determined that Pope did not suffer a disability, as

defined by the Social Security Act, between February 1, 2013, and March 31, 2015. (Tr.

26).

       Pope timely requested review of the ALJ’s decision. (Tr. 129-36). On June 16,

2019, the Appeals Council denied review, which deems the ALJ’s decision as the

Commissioner’s final decision. (Tr. 4-6). On October 31, 2019, Pope filed her

complaint with the court seeking review of the ALJ’s decision. (Doc. 1).

                                      ANALYSIS

       In this appeal, Pope argues that the ALJ failed to properly consider her treating

psychiatrist’s opinion that she became disabled prior to the last date on which she

enjoyed eligibility for disability insurance benefits, and that the ALJ improperly failed

to seek a medical opinion to determine the disability onset date. For the reasons

discussed below, the undersigned concludes those contentions do not warrant reversal.

                                           6
          Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 7 of 21




        Claimants seeking disability insurance benefits must demonstrate a disability

manifested on or before the last date for which they were insured. See Moore, 405 F.3d

at 1211. If a claimant becomes disabled after losing insured status, the Commissioner

will deny the claim despite a disability. See McLain v. Comm’r, Soc. Sec. Admin., 676 F.

App’x 935, 937 (11th Cir. 2017)(citing Demandre v. Califano, 591 F.2d 1088, 1090 (5th Cir.

1979))3; Hughes v. Comm’r of Soc. Sec., 486 F. App’x 11, 13 (11th Cir. 2012) (“In order to

quality for DIB, an individual must prove that her disability existed prior to the end of

her insured status period, and, after insured status is lost, a claim will be denied despite

her disability.”); see also 20 C.F.R. § 404.131.

        Pope last enjoyed insured status on March 31, 2015. (Tr. 21). The ALJ found

that she did not demonstrate disability prior to that date, stating:

                The undersigned acknowledges that the claimant does consistently
        experience greater than minimal mental impairment restriction, and has
        done so since the alleged onset date. The undersigned further
        acknowledges that the claimant’s more recent records suggest an increased
        degree of mental impairment severity than that shown in the records from
        the relevant period. However, the case at hand can only evaluate
        disability from the alleged onset date of February 1, 2013 through her date
        last insured of March 31, 2015.

(Tr. 23-24). The ALJ reasoned that Pope’s psychiatric treatment notes from before

the date last insured, her reported daily activities, and her self-employment activity


3
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted
as binding precedent all Fifth Circuit decisions issued before October 1, 1981.

                                                     7
        Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 8 of 21




between her alleged onset date and the date last insured were not consistent with

functionally disabling mental impairments. (Tr. 24).

      The ALJ also considered a September 19, 2017, Residual Functional Capacity

Questionnaire from Dr. Stuart Tieszen, Pope’s treating psychiatrist. Dr. Tieszen

indicated that Pope experienced mild limitation of her ability to maintain socially

appropriate behavior and adhere to basic standards of neatness and cleanliness. She

experienced moderate limitations of her abilities to understand, remember, and carry

out repetitive tasks, and to be aware of normal hazards and take appropriate

precautions.   She experienced marked limitations of her abilities to interact

appropriately with the general public; engage in regular daily activities; understand,

remember, and carry out very short and simple instructions; sustain an ordinary routine

without special supervision; make simple work-related decisions; and accept

instructions and respond appropriately to criticism from supervisors. She experienced

extreme limitations of her abilities to ask simple questions or request assistance;

understand, remember, and carry out complex instructions; sustain attention and

concentration; perform activities within a schedule and be punctual within customary

tolerances; respond appropriately to supervision and/or co-workers; work in

coordination with or proximity to others without being distracted by them; respond

appropriately to changes in the work setting; and respond appropriately to customary

work pressures. She could maintain concentration, persistence, and pace to complete
                                          8
        Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 9 of 21




simple job tasks for only up to 30 minutes.

       Dr. Tieszen remarked that Pope suffered from post-traumatic stress disorder

(PTSD), major depression, panic disorder with severe agoraphobia, excoriation

syndrome, chronic pain, and obsessive-compulsive disorder (OCD) for “several years,”

and she became “totally incapacitated and unable to work” in February 2012. (Tr. 326-

28). He also signed a statement that the limitations he identified on the Residual

Functional Capacity Assessment existed at substantially the same level of severity prior

to March 30, 2015, Pope’s date last insured. (Tr. 325).

       The ALJ afforded little weight to Dr. Tieszen’s opinion. While the ALJ opined

that the limitations Dr. Tieszen assessed were “likely consistent with the claimant’s

more recent condition,” they were “not consistent with the severity of the claimant’s

conditions during the relevant period . . . . (Tr. 24). Pope argues that the ALJ erred

by failing to give controlling weight to the treating psychiatrist’s assessment of disabling

limitations prior to March 30, 2015.

       The ALJ must give “substantial or considerable weight” to the opinion of a

treating physician “unless ‘good cause’ is shown.” Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2003) (citing Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)).

Good cause exists when: (1) the evidence did not bolster the treating physician’s

opinion; (2) the evidence supported a contrary finding; or (3) a treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records. Id.
                                             9
          Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 10 of 21




(citing Lewis, 125 F.3d at 1440). An ALJ must clearly articulate the reasons for

affording less weight to a treating physician’s opinions. Id. (citing Lewis, 125 F.3d at

1440). An ALJ does not commit reversible error when (1) he articulates specific

reasons for declining to give the treating physician’s opinion controlling weight, and (2)

substantial evidence supports these findings. Moore v. Barnhart, 405 F.3d 1208, 1212-13

(11th Cir. 2005) (per curiam).

       To determine the weight given to any medical opinion, an ALJ must consider

several factors, including the examining relationship, the treatment relationship, the

evidence presented to support the opinion, the consistency of the opinion with other

evidence, and the specialization of the medical professional. 20 C.F.R. §404.1527(c);

see Davis v. Comm’r of Soc. Sec., 449 F. App’x 828, 832 (11th Cir. 2011) (the ALJ will give

more weight to the medical opinions of a source who has examined the plaintiff and

opinions that are supported by medical signs and findings and are consistent with the

overall “record as a whole”). The ALJ may reject the opinion of any physician when

the evidence supports a contrary conclusion. Hearn v. Comm’r of Soc. Sec., 619 F. App’x

892, 895 (11th Cir. 2015) (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1240 (11th Cir.

1983)).

       Moreover, the ALJ need not credit a physician’s opinion about his patient’s

ability to work, as such opinions usurp the Commissioner’s administrative function.


                                            10
       Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 11 of 21




      According to 20 C.F.R. § 404.1527(d), the determination of whether an
      individual is disabled is reserved to the Commissioner, and no special
      significance will be given to an opinion on issues reserved to the
      Commissioner. Section (d)(2) provides that although the Commissioner
      will consider opinions from medical sources on issues such as the RFC
      and the application of vocational factors, the final responsibility for
      deciding those issues is reserved to the Commissioner.

Pate v. Comm’r, Soc. Sec. Admin., 678 F. App’x 833, 834 (11th Cir. 2017). That is, “the

task of determining a claimant’s . . . ability to work is within the province of the ALJ,

not of doctors.” Robinson v. Astrue, 365 F. App’x 993, 999 (11th Cir. 2010).

      Here, good cause exists to support the ALJ’s decision to reject Dr. Tieszen’s

opinion that Pope experienced disabling impairments before her date last insured. The

ALJ reasoned that the medical record and Pope’s daily activities did not support such

severe impairments prior to the date last insured, and substantial evidence supports that

conclusion. (Tr. 24).

      During a February 1, 2012, treatment visit to Dr. Tieszen, Pope reported

increased stress from a domestic court hearing, but she had recently attended her son’s

graduation. She experienced pain all over her body, especially in her left arm, calf and

leg. She lost her job the previous October, and she intended to start a new job after l8

months of unemployment. However, Dr. Tieszen opined Pope could not work due to

pain and weakness. During the clinical examination, Pope demonstrated appropriate




                                           11
           Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 12 of 21




appearance, constricted affect, depressed and anxious mood, decreased concentration,

normal cognition and psychotic status, and no suicidal ideations. (Tr. 273).4

          On February 22, 2012, Pope reported decreased muscle and joint pain with

medication, but her depression had not improved. She reported her work was very

busy, but she did not feel very functional. She demonstrated appropriate appearance;

full affect; depressed, anxious, and emotional mood; impaired concentration; normal

cognition and psychotic symptoms; and no suicidal ideation. She presented as tearful

and upset. (Tr. 270).

          On October 3, 2012, Pope reported daily anxiety but improvement in her

depression symptoms. She had changed her medications, but she could only work

part-time due to stress and anxiety.                  During the clinical examination, Pope

demonstrated appropriate appearance, full affect, anxious mood, fluctuating

concentration, normal cognition and psychotic symptoms, and no suicidal ideation.

(Tr. 271).

          On April 15, 2013, Pope reported significant benefit from her pain medications,

but she still experienced some bouts with depression, although she could rise out of

bed. Her job allowed her to work flexible, part-time hours. The clinical examination




4
    Dr. Tieszen hand-wrote his treatment notes, and the court could not read all of his statements.
                                                  12
       Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 13 of 21




revealed appropriate appearance; full affect; anxious mood; normal cognition,

concentration, and psychotic symptoms; and no suicidal ideation. (Tr. 268).

       On September 25, 2013, Pope reported her medications helped with pain, but

depression remained a daily fight. She could not keep up with the demands of her life.

Her pre-menopausal state presented problems, and she felt exhausted and in pain. She

also reported some marital issues. The clinical examination revealed appropriate

appearance, constricted affect, anxious and tearful mood, decreased concentration,

normal cognition and psychotic symptoms, and no suicidal ideation. (Tr. 269).

      On March 17, 2014, Pope reported medication issues, pain, arthritis, and

complications from 13 years in menopause. She demonstrated a casual, cooperative,

well-groomed, and engaging appearance; good eye contact; normal psychomotor

behavior; normal, spontaneous, and coherent speech; anxious mood; normal gait;

logical, organized, and goal-directed thought processes; no disturbances of thought

content; alert cognition; intact memory; good attention and concentration; good insight

and judgment; intact language; and good fund of knowledge. Overall, she presented

with increased symptoms. (Tr. 267).

      On September 28, 2014, Pope complained of agoraphobia and social problems.

She performed her work on a project basis. She reported problems with boundaries

and helicopter parenting. The clinical examination revealed a casual, cooperative, well-

groomed, engaged appearance; normal psychomotor function; normal, spontaneous,
                                          13
       Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 14 of 21




and coherent speech; anxious mood; normal gait; logical, organized, goal-directed

thought processes; no thought content disturbances; alert and oriented cognition; intact

memory; good attention and concentration; good insight and judgment; intact language;

and good fund of knowledge. She reported feeling upset over moving to a new

location after 26 years. (Tr. 264).

      On December 17, 2014, Pope reported increased sleep and appetite. She felt

barely able to function after her best friend’s daughter died, but Xanax helped with

those symptoms.      The clinical examination revealed a casual, cooperative, well-

groomed, engaging appearance, with good eye contact; normal psychomotor function;

normal, spontaneous, and coherent speech; depressed mood; normal gait; logical,

organized, and goal-directed thought processes; no thought content disturbances; alert

cognition; full orientation; intact memory; good attention and concentration; good

insight and judgment; intact language; and good fund of knowledge. (Tr. 265).

      On March 17, 2015, Pope reported battling daily depression, and her pain felt

worse after changing her medications. The clinical examination revealed a casual,

cooperative, well-groomed, engaging appearance, with good eye contact; normal

psychomotor function; limited but normal speech with some slurring; depressed,

dysthymic mood; anxious affect; normal gait; logical, organized, goal-directed thought

processes; some obsessions, but otherwise normal thought content; alert cognition;

intact memory; poor concentration; good insight and judgment; intact language; and
                                          14
       Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 15 of 21




good fund of knowledge. Pope demonstrated complete anhedonia, and she had no

libido. Dr. Tieszen recommended cognitive therapy. (Tr. 262).

      As the ALJ identified, despite Pope’s reports of depressive and anxious

symptoms, Dr. Tieszen’s treatment notes from the relevant period consistently reflect

normal findings regarding memory, insight, judgment, cognition, speech, and

psychomotor function. (Tr. 24). Although Dr. Tieszen documented problems with

attention and concentration on some occasions, on other occasions he noted normal

attention and concentration. Therefore, the attention and concentration impairments

did not persist for a sustained period.

      Pope no doubt experienced symptoms of depression and anxiety prior to her

date last insured, but based on Dr. Tieszen’s treatment records, those symptoms would

not reasonably cause the marked and extreme functional limitations he assessed. For

example, Dr. Tieszen assessed Pope with marked limitation of her ability to understand,

remember, and carry out simple instructions, and extreme limitation of her ability to

understand, remember, and carry out complex instructions, but his treatment notes

consistently indicate good memory, insight, judgment, and cognition, and only variously

impaired attention and concentration. He assessed marked limitation of the ability to

sustain an ordinary routine and extreme limitation of the ability to sustain attention and

concentration, yet his treatment notes only sometimes documented impairments in

attention and concentration, and they consistently documented good cognition. He
                                           15
       Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 16 of 21




assessed marked ability to make simple work-related decisions, yet his treatment notes

consistently indicated good judgment, insight, and cognition.

      The ALJ reasoned that Pope’s “testified-to daily activities and her self-

employment earnings obtained after the alleged onset date but prior to the date last

insured suggest less than disabling restriction on a consistent basis.” (Tr. 24). The

ALJ found Pope could occasionally shop in stores, perform daily household chores,

and attend a bible study. (Tr. 22). He also determined she “performed significant

work after the alleged onset date, including self-reported earnings in 2013, 2014, and

2015 . . . .” (Tr. 21). Those conclusions constituted permissible considerations, and

Pope has not challenged the ALJ’s evaluation of her daily activities. See 20 C.F.R. §

404.1529(c)(3)(i) (stating that an ALJ may consider a claimant’s daily activities in

evaluating the limiting effects of her impairments); 20 C.F.R. § 404.1571 (“Even if the

work you have done was not substantial gainful activity, it may show that you are able

to do more work than you actually did.”). Moreover, the record supports the ALJ’s

findings.

      For these reasons, the court concludes the ALJ did not err by affording little

weight to Dr. Tieszen’s opinion that Pope manifested a disability prior to her date last

insured.

      Pope argues the ALJ should have sought clarification from Dr. Tieszen before

rejecting his opinion.   According to Social Security regulations, an ALJ should
                                          16
       Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 17 of 21




recontact a claimant’s treating physician if the evidence in the record “does not contain

all the information [the ALJ needs] to make [his] determination or decision.” 20 C.F.R.

§ 404.1520b(b). However, an ALJ bears no responsibility to recontact medical sources

when the record already contains substantial evidence to support a decision. Robinson

v. Astrue, 365 F. App’x 993, 999 (11th Cir. 2010). Because the ALJ relied upon

substantial evidence contradicting Dr. Tieszen’s opinion, he maintained no duty to seek

clarification from Dr. Tieszen.

       Pope also argues that SSR 83-20 required the ALJ to consult a medical expert or

order a consultative medical evaluation to determine her disability onset date. The

pertinent portions of that ruling state:

              With slowly progressive impairments, it is sometimes impossible to
       obtain medical evidence establishing the precise date an impairment
       became disabling. Determining the proper onset date is particularly
       difficult, when, for example, the alleged onset and the date last worked are
       far in the past and adequate medical records are not available. In such
       cases, it will be necessary to infer the onset date from the medical and
       other evidence that describe the history and symptomatology of the
       disease process.

              ....

               In determining the date of onset of disability, the date alleged by
       the individual should be used if it is consistent with all the evidence
       available. When the medical or work evidence is not consistent with the
       allegation, additional development may be needed to reconcile the
       discrepancy. However, the established onset date must be fixed based on
       the facts and can never be inconsistent with the medical evidence of
       record.

                                           17
        Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 18 of 21




               ....

              In some cases, it may be possible, based on the medical evidence
       to reasonably infer that the onset of a disabling impairment(s) occurred
       some time prior to the date of the first recorded medical examination, e.g.,
       the date the claimant stopped working. How long the disease may be
       determined to have existed at a disabling level of severity depends on an
       informed judgment of the facts in the particular case. This judgment,
       however, must have a legitimate medical basis. At the hearing, the
       administrative law judge (ALJ) should call on the services of a medical
       advisor when onset must be inferred. If there is information in the file
       indicating that additional medical evidence concerning onset is available,
       such evidence should be secured before inferences are made.

               ....

              The available medical evidence should be considered in view of the
       nature of the impairment (i.e., what medical presumptions can reasonably
       be made about the course of the condition). The onset date should be
       set on the date when it is most reasonable to conclude from the evidence
       that the impairment was sufficiently severe to prevent the individual from
       engaging in SGA (or gainful activity) for a continuous period of at least
       12 months or result in death. Convincing rationale must be given for the
       date selected.

SSR 83-20, at *2-3 (emphasis added).5

       The Eleventh Circuit has held in three unpublished decisions that SSR 83-20

requires a medical consultation only when the ALJ has already found a disability existed,

but lacks sufficient evidence to determine the onset date of that disability. Most




5
  “Social Security Ruling 18-01p rescinded and replaced the relevant parts of SSR 83-20 as of October
2, 2018. SSR 18-01p. Social Security Ruling 18-01p does not apply retroactively, however, so we limit
our consideration to the ALJ’s application of SSR 83-20.” Castleman v. Comm’r, Soc. Sec. Admin, 824 F.
App’x 927, 929 n.2 (11th Cir. 2020) (citing SSR 18-01p(III)).
                                                  18
        Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 19 of 21




recently, in Castleman v. Comm’r, Soc. Sec. Admin., 824 F. App’x 927 (11th Cir. 2020), the

Court held:

              The district court correctly determined that the Commissioner’s
       decision here did not contravene SSR 83-20, because (1) the record before
       the ALJ contained adequate unambiguous medical evidence from which
       to determine whether Castleman was disabled, and (2) based on that
       evidence, the ALJ determined that Castleman was not disabled between
       her alleged onset date and the date that she was last insured. The plain
       language of the Ruling indicates that it applies when the claimant has
       shown that she is disabled, or that she was disabled for some period of
       time before her “last insured” date, but the medical evidence does not
       clearly indicate when her disability began. Because sufficient available
       medical evidence supports the ALJ’s determination that Castleman was
       not disabled at any time between her claimed onset date and the date that
       she was last insured, SSR 83-20 does not apply. See, e.g., Eichstadt v. Astrue,
       534 F.3d 663, 667 (7th Cir. 2008) (concluding that SSR 83-20 did not apply
       because “[w]ith no finding of disability, there was no need to determine
       an onset date”); Key v. Callahan, 109 F.3d 270, 274 (6th Cir. 1997) (similar).

Castleman, 824 F. App’x at 929; see also Caces v. Comm’r, Soc. Sec. Admin., 560 F. App’x

936, 939 (11th Cir. 2014) (“The plain language of SSR 83-20 indicates that it is applicable

only after there has been a finding of disability and it is then necessary to determine

when the disability began.”); Klawinski v. Comm’r of Soc. Sec., 391 F. App’x 772, 776 (11th

Cir. 2010) (“We conclude that the ALJ did not contravene SSR 83-20 because the ALJ

ultimately found that Klawinski was not disabled, and SSR 83-20 only required the ALJ

to obtain a medical expert in certain instances to determine a disability onset date after

a finding of disability.”).



                                             19
       Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 20 of 21




       This court follows the consistent guidance of the Eleventh Circuit’s non-binding

but highly persuasive unpublished opjinions, and finds that SSR 83-20 did not require

a medical consultation because the ALJ determined no disability existed, and sufficient

medical evidence existed to support that decision. As the Eleventh Circuit stated in

Klawinski:

       There are two situations where [SSR 83-20] suggests the need for the ALJ
       to call a medical advisor during a hearing: (1) where it may be possible,
       based on medical evidence, to “reasonably infer that the onset of a
       disabling impairment(s) occurred some time prior to the date of the first
       recorded medical examination”; and (2) in terms of a malignant neoplastic
       disease, “[t]o establish onset of disability prior to the time a malignancy is
       first demonstrated to be inoperable or beyond control by other modes of
       therapy.” Id.

Klawinski, 391 F. App’x at 776. Here, no malignancy existed, and Pope began receiving

treatment from Dr. Tieszen years before her alleged onset date of February 1, 2013.

Thus, there existed “recorded medical examinations” prior to the disability onset date,

and those medical records, as discussed above, constitute adequate evidence to support

the ALJ’s finding of no disability prior to the date last insured.

                                       CONCLUSION

       For the foregoing reasons, the court AFFIRMS the Commissioner’s decision.

The court will enter a separate final judgment.




                                            20
Case 4:19-cv-01777-HNJ Document 19 Filed 03/19/21 Page 21 of 21




DONE this 19th day of March, 2021.



                                     ____________________________________
                                     HERMAN N. JOHNSON, JR.
                                     UNITED STATES MAGISTRATE JUDGE




                                21
